81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
0(*+$1 &+5,67,1( %(/$6.,           
                                    
                  3ODLQWLII        
                                    
      Y                                            &LYLO $FWLRQ 1R  $%-
                                    
81,7(' 67$7(6 2) $0(5,&$ et al. 
                                    
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

        3ODLQWLII 0HJKDQ &KULVWLQH %HODVNL KDV ILOHG D pro se FRPSODLQW DJDLQVW WKH 8QLWHG 6WDWHV

3UHVLGHQW 'RQDOG - 7UXPS 6HQDWH 0DMRULW\ /HDGHU 0LWFK 0F&RQQHOO DQG +RXVH 6SHDNHU 3DXO

5\DQ &RPSO >'NW  @ $FFRUGLQJ WR WKH FRPSODLQW SODLQWLII LV VHHNLQJ D ³WHPSRUDU\ UHVWUDLQLQJ

RUGHU DQG LQMXQFWLRQ´ WR SUHYHQW GHIHQGDQWV IURP ³FROOXGLQJ LQ D 5DFNHWHHU ,QIOXHQFHG DQG &RUUXSW

2UJDQL]DWLRQ VFKHPH RU 5,&2 HQWHUSULVH LQ YLRODWLRQ RI  86 &RGH  WR REVWUXFW MXVWLFH

DJDLQVW WKH >S@ODLQWLII WKH $PHULFDQ SHRSOH DQG WKH 8QLWHG 6WDWHV RI $PHULFD´ Id.   3ODLQWLII

UHTXHVWV WKDW WKH &RXUW LQWHUYHQH XQWLO LW FDQ EH GHWHUPLQHG WKDW GHIHQGDQWV ³DUH QRW DFWLQJ LQ D

UHEHOOLRXV PDQQHU DJDLQVW WKH LQWHUHVWV RI WKH 8QLWHG 6WDWHV LQ DOOHJLDQFH ZLWK D VZRUQ HQHP\ RI

WKH VWDWH´ Id.  

        3ODLQWLII DOOHJHV WKDW VKH KDV ³EHHQ D :KLVWOHEORZHU    WR WKH 'RGG)UDQN HVWDEOLVKHG

2IILFH RI WKH :KLVWOHEORZHU IRU WKH 8QLWHG 6WDWHV 6HFXULWLHV DQG ([FKDQJH &RPPLVVLRQ 2IILFH RI

WKH :KLVWOHEORZHU DQG UHODWHG HQWLWLHV    VLQFH )HEUXDU\ ´ &RPSO   6KH FODLPV WKDW VKH

KDV SURYLGHG WKH JRYHUQPHQW ZLWK ³QRQSXEOLF DQG PDWHULDO GRFXPHQWDWLRQ DQG LQIRUPDWLRQ´

UHJDUGLQJ IUDXG DQG PRQH\ ODXQGHULQJ RSHUDWLRQV WKURXJK 8QLWHG 6WDWHV HQWLWLHV LQFOXGLQJ

SURYLGLQJ WKH JRYHUQPHQW ³ZLWK WKH µWUHDVXUH FKHVW¶ IURP )RUUHVW )HQQ¶V HOXVLYH ULGGOH The Thrill
of the Chase´ DIWHU SODLQWLII ³VROYHG WKH ULGGOH RQ $XJXVW  ´ Id.    6KH DOVR DOOHJHV

WKDW VLQFH VROYLQJ WKH ULGGOH SODLQWLII KDV SURYLGHG WKH JRYHUQPHQW ³ZLWK HYLGHQFH RI FRQWDFW IURP

EH\RQG RXU HDUWKO\ UHDOPV´ Id.   )XUWKHU SODLQWLII VWDWHV WKDW VKH IHOW ³FRPSHOOHG WR OHW WKH

FRXUW NQRZ WKDW VKH LV LQ IDFW WKH 6WXPS RI -HVVH IRUHWROG LQ %LEOLFDO 5HYHODWLRQV DQG WKDW )RUUHVW

)HQQ¶V µULGGOH¶ LV DFWXDOO\ WKH 6FUROO IURP 5HYHODWLRQV´ Id.  

       3ODLQWLII DSSHDUV WR EH FODLPLQJ WKDW WKH JRYHUQPHQW KDV QRW DFWHG XSRQ DQ\ RI WKH

LQIRUPDWLRQ VKH KDV SURYLGHG WR LW DQG VR WKH JRYHUQPHQW LV REVWUXFWLQJ MXVWLFH DQG DFWLQJ DJDLQVW

WKH LQWHUHVWV RI WKH 8QLWHG 6WDWHV &RPSO  ± ± ± 3ODLQWLII DWWDFKHG DSSUR[LPDWHO\

 SDJHV RI H[KLELWV WR KHU FRPSODLQW ZKLFK LQFOXGH FRSLHV RI DUWLFOHV DQG H[FHUSWV IURP

ZHESDJHV ZKLFK VKH KDV DQQRWDWHG See, e.g. ([ , WR &RPSO >'NW  @ ([ , 3DUW  WR

&RPSO >'NW  @

       %HFDXVH SODLQWLII KDV RQO\ DOOHJHG D JHQHUDOL]HG JULHYDQFH DQG WKHUHIRUH GRHV QRW KDYH

VWDQGLQJ WR VXH DQG EHFDXVH SODLQWLII¶V FODLPV DUH SDWHQWO\ LQVXEVWDQWLDO SUHVHQWLQJ QR IHGHUDO

TXHVWLRQ VXLWDEOH IRU GHFLVLRQ WKH &RXUW ZLOO GLVPLVV WKH FRPSODLQW IRU ODFN RI VXEMHFW PDWWHU

MXULVGLFWLRQ See )HG 5 &LY 3 K UHTXLULQJ WKH FRXUW WR GLVPLVV DQ DFWLRQ ³DW DQ\ WLPH´ LW

GHWHUPLQHV WKDW VXEMHFW PDWWHU MXULVGLFWLRQ LV ZDQWLQJ

                                            $1$/<6,6

       ³)HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG MXULVGLFWLRQ 7KH\ SRVVHVV RQO\ WKDW SRZHU DXWKRUL]HG

E\ &RQVWLWXWLRQ DQG VWDWXWH ZKLFK LV QRW WR EH H[SDQGHG E\ MXGLFLDO GHFUHH ,W LV WR EH SUHVXPHG

WKDW D FDXVH OLHV RXWVLGH WKLV OLPLWHG MXULVGLFWLRQ DQG WKH EXUGHQ RI HVWDEOLVKLQJ WKH FRQWUDU\ UHVWV

XSRQ WKH SDUW\ DVVHUWLQJ MXULVGLFWLRQ´ Kokkonen v. Guardian Life Ins. Co. of Am.  86 

  LQWHUQDO FLWDWLRQV RPLWWHG      ,Q DGGLWLRQ ³µ>L@W LV D[LRPDWLF WKDW VXEMHFW PDWWHU

MXULVGLFWLRQ PD\ QRW EH ZDLYHG DQG WKDW FRXUWV PD\ UDLVH WKH LVVXH sua sponte¶´ NetworkIP, LLC



                                                  
v. FCC  )G   '& &LU  TXRWLQJ Athens Cmty. Hosp., Inc. v. Schweiker 

)G   '& &LU  ,QGHHG D IHGHUDO FRXUW PXVW UDLVH WKH LVVXH EHFDXVH LW LV

³IRUELGGHQ ± DV D FRXUW RI OLPLWHG MXULVGLFWLRQ ± IURP DFWLQJ EH\RQG >LWV@ DXWKRULW\ DQG µQR DFWLRQ

RI WKH SDUWLHV FDQ FRQIHU VXEMHFWPDWWHU MXULVGLFWLRQ XSRQ D IHGHUDO FRXUW¶´ Id. TXRWLQJ Akinseye

v. District of Columbia  )G   '& &LU  7KHUHIRUH D GLVWULFW FRXUW PD\ GLVPLVV

D FRPSODLQW sua sponte SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH K ZKHQ LW LV HYLGHQW WKDW

WKH FRXUW ODFNV VXEMHFWPDWWHU MXULVGLFWLRQ See Evans v. Suter 1R   :/ 

DW  '& &LU $SU   FLWLQJ Hurt v. U.S. Court of Appeals for the D.C. Cir 1R 

 :/  '& &LU -DQ   Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc. 

)G   WK &LU  Zernial v. United States  )G  ± WK &LU 

       )HGHUDO FRXUWV PD\ H[HUFLVH VXEMHFW PDWWHU MXULVGLFWLRQ RQO\ LI WKHUH LV D ³&DVH´ RU

³&RQWURYHUV>\@´ WR EH GHFLGHG 86 &RQVW $UW ,,,   ³2QH HOHPHQW RI WKH FDVHRUFRQWURYHUV\

UHTXLUHPHQW LV WKDW >SODLQWLII@ EDVHG RQ >KHU@ FRPSODLQW PXVW HVWDEOLVK WKDW >VKH@ KDV VWDQGLQJ WR

VXH´ Raines v. Byrd  86    Spokeo, Inc. v. Robins  6&W  

 ³6WDQGLQJ WR VXH LV D GRFWULQH URRWHG LQ WKH WUDGLWLRQDO XQGHUVWDQGLQJ RI D FDVH RU

FRQWURYHUV\´ $QG ³WKH GHIHFW RI VWDQGLQJ LV D GHIHFW LQ VXEMHFW PDWWHU MXULVGLFWLRQ´ Haase v.

Sessions  )G   '& &LU 

       7KH 6XSUHPH &RXUW HVWDEOLVKHG LQ Lujan v. Defs. of Wildlife  86   WKDW

FRQVWLWXWLRQDO VWDQGLQJ FRQVLVWV RI WKUHH HOHPHQWV WKH SODLQWLII PXVW KDYH  VXIIHUHG DQ LQMXU\ LQ

IDFW  WKDW LV IDLUO\ WUDFHDEOH WR WKH FKDOOHQJHG FRQGXFW RI WKH GHIHQGDQW DQG  WKDW LV OLNHO\ WR

EH UHGUHVVHG E\ D IDYRUDEOH MXGLFLDO GHFLVLRQ´ Id. DW ± 7R PHHW WKH ILUVW HOHPHQW ³D SODLQWLII

PXVW VKRZ WKDW KH RU VKH VXIIHUHG µDQ LQYDVLRQ RI D OHJDOO\ SURWHFWHG LQWHUHVW¶ WKDW LV µFRQFUHWH DQG




                                                   
SDUWLFXODUL]HG¶ DQG µDFWXDO RU LPPLQHQW QRW FRQMHFWXUDO RU K\SRWKHWLFDO¶´ Spokeo  6&W DW

 TXRWLQJ Lujan  86 DW 

       +HUH SODLQWLII KDV QRW SOHG IDFWV WKDW ZRXOG HVWDEOLVK KHU VWDQGLQJ WR VXH EHFDXVH VKH KDV

QRW DOOHJHG WKH QHFHVVDU\ LQMXU\ LQ IDFW         $OWKRXJK SODLQWLII FKDUDFWHUL]HV KHUVHOI DV D

³ZKLVWOHEORZHU´ WKH FRPSODLQW GRHV QRW VHHN UHOLHI IRU DQ\ DOOHJHG DGYHUVH DFWLRQ WDNHQ DJDLQVW

KHU SHUVRQDOO\ 5DWKHU SODLQWLII FODLPV WKDW GHIHQGDQWV KDYH ³REVWUXFWHG MXVWLFH WR SUHYHQW´ KHU

³>Z@KLVWOHEORZHU LQIRUPDWLRQ IURP SXEOLF YLHZ´ &RPSO   DQG VKH VSHFLILFDOO\ DOOHJHV WKDW

³>G@HIHQGDQWV KDYH DFWHG´ QRW MXVW DJDLQVW KHU EXW ³DJDLQVW WKH LQWHUHVWV RI WKH 8QLWHG 6WDWHV´

Id.   id.   FUHDWLQJ D ³QDWLRQDO VHFXULW\ HPHUJHQF\´ see also id.   ³>,@UUHSDUDEOH KDUP

LV OLNHO\ WR RFFXU EH\RQG WKH VFRSH RI WKH SODLQWLII¶V LQGLYLGXDO ULJKWV DQG OLEHUWLHV DV DQ $PHULFDQ

FLWL]HQ DQG WKLV FRXUW >VKRXOG@ FRQVLGHU WKH LUUHSDUDEOH KDUP WKDW WKH $PHULFDQ SXEOLF LV OLNHO\ WR

VXIIHU IURP´ ,Q RWKHU ZRUGV ZKLOH SODLQWLII¶V FRPSODLQW PD\ EH LPSDVVLRQHG DQG VKH PD\ KDYH

VRPH OHJLWLPDWH JURXQGV WR GLIIHU ZLWK DFWLRQV WDNHQ RU QRW WDNHQ E\ WKH H[HFXWLYH DQG OHJLVODWLYH

EUDQFKHV ZKDW VKH KDV ILOHG LV DW LWV FRUH D JHQHUDOL]HG JULHYDQFH DJDLQVW WKH JRYHUQPHQW DQG

WKDW LV QRW D MXVWLFLDEOH IHGHUDO FDVH See Warth v. Seldin  86    REVHUYLQJ WKDW

ZKHUH ³WKH DVVHUWHG KDUP LV D µJHQHUDOL]HG JULHYDQFH¶ VKDUHG LQ VXEVWDQWLDOO\ HTXDO PHDVXUH E\ DOO

RU D ODUJH FODVV RI FLWL]HQV WKDW KDUP DORQH QRUPDOO\ GRHV QRW ZDUUDQW H[HUFLVH RI MXULVGLFWLRQ´

7KHUHIRUH WKH &RXUW FDQ GLVPLVV WKLV FDVH RQ WKHVH JURXQGV DORQH

       ,Q DGGLWLRQ VXEMHFW PDWWHU MXULVGLFWLRQ LV ODFNLQJ ZKHUH D FRPSODLQW ³LV µSDWHQWO\

LQVXEVWDQWLDO¶ SUHVHQWLQJ QR IHGHUDO TXHVWLRQ VXLWDEOH IRU GHFLVLRQ´ Tooley v. Napolitano 

)G   '& &LU  TXRWLQJ Best v. Kelly  )G   '& &LU  $

FODLP LV ³SDWHQWO\ LQVXEVWDQWLDO´ ZKHQ LW LV ³IOLPVLHU WKDQ µGRXEWIXO RU TXHVWLRQDEOH¶    >DQG@

µHVVHQWLDOO\ ILFWLWLRXV¶´ Best  )G DW  TXRWLQJ Hagans v. Lavine  86  ±



                                                 
 ³>)@HGHUDO FRXUWV DUH ZLWKRXW SRZHU WR HQWHUWDLQ FODLPV RWKHUZLVH ZLWKLQ WKHLU MXULVGLFWLRQ

LI WKH\ DUH VR DWWHQXDWHG DQG XQVXEVWDQWLDO DV WR EH DEVROXWHO\ GHYRLG RI PHULW ZKROO\ LQVXEVWDQWLDO

>RU@ REYLRXVO\ IULYRORXV    ´ LQWHUQDO FLWDWLRQV DQG TXRWDWLRQ PDUNV RPLWWHG see e.g Peters

v. Obama 0LVF 1R   :/  ''& -XQH   sua sponte GLVPLVVLQJ

FRPSODLQW DOOHJLQJ WKDW 3UHVLGHQW 2EDPD KDG EHHQ VHUYHG ZLWK DQG IDLOHG WR UHVSRQG WR DQ

³,PSHULDO :ULW RI +DEHDV &RUSXV´ E\ WKH ³,PSHULDO 'RPLQLRQ RI $PH[HP´ UHTXLULQJ WKH

SODLQWLII¶V LPPHGLDWH UHOHDVH IURP D FRUUHFWLRQDO LQVWLWXWLRQ

       $OWKRXJK WKH &RXUW LV PLQGIXO WKDW FRPSODLQWV ILOHG E\ pro se OLWLJDQWV PXVW EH KHOG WR OHVV

VWULQJHQW VWDQGDUGV WKDQ WKRVH DSSOLHG WR IRUPDO SOHDGLQJV GUDIWHG E\ ODZ\HUV see Haines v.

Kerner  86    Brown v. District of Columbia  )G   '& &LU

 SODLQWLII¶V DOOHJDWLRQV LQ WKLV FDVH SUHVHQW ³QR IHGHUDO TXHVWLRQ VXLWDEOH IRU GHFLVLRQ´ Best

 )G DW  ,QVRIDU DV SODLQWLII¶V FRPSODLQW LV HYHQ LQWHOOLJLEOH LW ODFNV D ³VKRUW DQG SODLQ

VWDWHPHQW RI WKH FODLP VKRZLQJ WKDW WKH SOHDGHU LV HQWLWOHG WR UHOLHI´ See )HG 5 &LY 3 D

$QG WR WKH H[WHQW WKDW SODLQWLII VHHNV D ³7HPSRUDU\ 5HVWUDLQLQJ 2UGHU DQG ,QMXQFWLRQ´ &RPSO  

SODLQWLII KDV IDLOHG WR DUWLFXODWH ± OHW DORQH VDWLVI\ ± WKH UHTXLUHPHQWV IRU WKH LVVXDQFH RI VXFK DQ

RUGHU see, e.g. Davis v. Pension Benefit Guar. Corp.  )G   '& &LU  DQG

VKH KDV QRW FRPSOLHG ZLWK DQ\ RI WKH UHOHYDQW ORFDO DQG IHGHUDO UXOHV See /&Y5 D F )HG

5 &LY 3 




                                                  
         $FFRUGLQJO\ WKH &RXUW ZLOO GLVPLVV WKLV FDVH sua sponte SXUVXDQW WR 5XOH K RI WKH

)HGHUDO 5XOHV RI &LYLO 3URFHGXUH IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ $ VHSDUDWH RUGHU ZLOO

LVVXH




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( -XQH